This suit is founded on an obligation which was assigned to Barr after it became due, and it is not averred in the declaration that it was not discharged between that time and the time when the assignment was made, which is a material omission. And the obligation is a penal bill for the payment of £500 Yirginia currency, penalty £1,000 of like money, which is averred to be of the value of £1,000 Kentucky currency; and so the judgment of the court is rendered without the intervention of a jury to ascertain the fact. As this obligation is dated subsequent to the separation of Kentucky from Yirginia, this is also a fatal error. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings, to recommence by amending the declaration, and that the appellant recover of the appellee his costs in this behalf expended ; which is ordered to be certified to the said court.